DETAILED ACTION
This non-final Office action is responsive to amendments filed November 9th, 2022. Claims 1, 9, and 10 have been amended. Claims 1-5 and 9-10 are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/22 has been entered.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Response to Amendment
Applicant’s amendments have been fully considered, and overcome the previously pending 35 U.S.C 112(b) rejections.
Applicant’s amendments have been fully considered, but do not overcome the previously pending 35 USC 103 rejections. 
The 35 USC 101 rejection is maintained based on the Applicant’s claim amendments because the claims do not integrate the judicial exception into a practical application by obtaining the pre-improvement KPI without using the modeling method (with reference to the PEG 2019). These features do not apply the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is no more than a drafting effort designed to monopolize the exception (See PEG 2019 and MPEP 2106.05). Therefore, making the claims ineligible under 35 USC 101.
With regard to the limitations of claims 1-5 and 9-10, Applicant argues that the claims are allowable over 35 USC 103 because the claim amendments overcome the current art rejection. Examiner respectfully disagrees. Please see the Response to Arguments section below.

Response to Arguments
Applicant’s arguments, see pages 7-9, filed 11/9/22, with respect to claims 1-5 and 9-10 have been fully considered and are persuasive.  The 35 U.S.C 112(b) rejection of 5/10/22 has been withdrawn. 
Applicant's arguments regarding claim rejections under 35 U.S.C 103 filed 11/9/22 have been fully considered but they are not persuasive. 
On pages 9-15 of the provided remarks, Applicant argues that the primary reference Drees does not disclose the present claim limitations, specifically the determination of a baseline without the use of a model. Beginning by addressing previous arguments, Applicant argues on page 10 of the provided remarks regarding paragraph 0065 of Drees, “The alleged paragraph [0065] of Drees clearly describes the function of the EWMA control module 228 to monitor the difference between the predicted consumption and the measured consumption to check whether the difference is outside of a threshold. In other words, the predicted energy consumption has been already calculated by the baseline calculation module 210. Paragraph [0058] of Drees clearly describes that the baseline calculation module 210 is configured to create a baseline model.” Examiner respectfully disagrees and asserts that cited paragraph 0065 discloses “In other embodiments, different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features.” Therefore, the present argument regarding the use of the EWMA module is moot because the system in varying embodiments provides baseline validation features without the argued EWMA. For example, per paragraph 0149, the Baseline Configuration Module is configured to “using modules 1002-1006, detect changes in static factors during a baseline period. Baseline calculation module 210 further includes predictor variables 1010 which may be provided to the various modules of the computer system (e.g., facility monitoring module 230).” The predictor variables that are provided to the facility monitoring module are further described in paragraph 0158, “After calculating the test statistic and determining if a change in static factors has occurred, energy savings module 1110 is configured to calculate the energy savings or cost associated with the change, and reporting module 1112 is configured to generate a report about the change. Facility monitoring module 230 may use energy savings module 1110 and reporting module 1112 to generate a report to provide to system feedback module 234 for user output and analysis.” Therefore, as provided in Figure 14, the Baseline Calculation Module can either create the baseline model as described in item 220 and argued by applicant, or determine predicting factors over a baseline period and submit predictors to the facility monitoring module as displayed in item 230. Similar to Figure 4 of the present application, the calculation method determination unit can either utilize the statistical model generator or utilize the confidence interval calculation unit depending on the particular embodiment. As previously argued, Drees contains various embodiments which “may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features.” Therefore, the present rejection is maintained. Applicant’s arguments are not persuasive.
Continuing on pages 12-14 of the provided remarks, Applicant addressing previous arguments, argues on page 12 of the provided remarks regarding paragraph 0065 of Drees, “the disclosure of Drees, as a whole, clearly describes that the PLSR module 282 is a sub-module to be used to generate the baseline model.” Examiner asserts as stated above, while the use of the PLSR module is used to generate the baseline model, additional embodiments are directed to determining predicting factors over a baseline period and submit predictors to the facility monitoring module as displayed in item 230. Similar to Figure 4 of the present application, the calculation method determination unit can either utilize the statistical model generator or utilize the confidence interval calculation unit depending on the particular embodiment. As previously argued, Drees contains various embodiments which “may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features.” Newly cited paragraphs 0149 and 0153 will address the additional embodiments of the Baseline Calculation Module. Applicant’s arguments are not persuasive.
Finally, on page 14 of the provided remarks, Applicant argues that Drees does not disclose the amended claim limitations regarding the retrieval of the inputted plant operation data. Examiner asserts that primary reference Drees was not cited as disclosing the retrieval of inputted plant operation data having the similarity higher than the threshold. Examiner asserts that Zeng discloses, per cited Paragraphs 0044 and 0049, the amended claim limitations regarding the retrieval of inputted plant operation data in descending order based on the similarity score. Therefore, the 35 U.S.C 103 rejection has been maintained. Applicant’s arguments are not persuasive.
Applicant's arguments regarding claim rejections under 35 U.S.C 101 filed 11/9/22 have been fully considered but they are not persuasive. 
On pages 14-15 of the provided remarks, Applicant argues that the amended claims present unconventional techniques which present significantly more than the alleged abstract idea. Specifically, on page 15 of the provided remarks, Applicant argues, “As discussed above, the above-described feature of claim 1 is new, unique and unconventional. Thus, according to the 2019 Revised Patent Subject Matter Eligibility Guidance issued on January 7, 2019, the subject matter of the presently amended claims in eligible.” Examiner respectfully disagrees and first questions which “above-described feature” Applicant regards as “new, unique, and unconventional.” Per 37 CFR 1.111: A general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references does not comply with the requirements of this section. Therefore, Applicant is required to distinguish what specific elements of the amended independent claims are believed to be patent eligible. Examiner asserts that the claim limitations requirement of calculating a first pre-improvement evaluation indicator and first baseline only further directs the claim to the judicial exception of mathematical concepts in the form of mathematical calculation. The generality of the claim language leaves to interpretation how the calculation is performed without the use of a model. Per Applicant’s provided Specification support, “the baseline calculation unit 106 calculates “pre-improvement KPI + upper limit width of confidence interval”, as the baseline”, however, the following calculation could be performed by hand through evaluation of the human mind or as a mathematical calculation. The claims are directed to an abstract idea without significantly more. 
Continuing on page 16 of the provided remarks, Applicant asserts that if Examiner denies the inventive concept then the guidance outlined in the memorandum “Changes in Examination Procedure Pertaining to Subject Matter Eligibility” must be followed. Examiner asserts that the previous rejection dated 11/10/21 as well as the corresponding rejection below contains both “A citation to an express statement in the specification that demonstrates the well-understood, routine, conventional nature of the additional element(s)” and “A citation to one or more of the court decisions discussed in MPEP 2106.05(d)(II) as noting the well-understood, routine, conventional nature of the additional element(s).” Previous pages 13-14 of the Office Action dated 5/10/22 recite the following, “Further, method claim 9; medium claim 10; and System claims 1-8 recite “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0118 and 0119 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment.” The underlined portion above references the provided specification that demonstrates the well-understood, routine, conventional nature of the additional element(s). Continuing on in the Office Action date 5/10/22, page 13-14 states, “the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving the inputted plant operation data having the similarity higher than the threshold as the comparison target pant operation data” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art.” Therefore, MPEP 2106.05 is referenced as noting the well-understood, routine, conventional nature of the additional element(s). The 35 USC 101 rejection is maintained. Applicant’s arguments are not persuasive.

Claim Objections
Claims 1, 9, and 10 objected to because of the following informalities:  the limitation beginning "determine whether inputted data" recites "the number" which lacks antecedent basis.  Appropriate correction is required.
Claim 2 objected to because of the following informalities:  the limitation beginning "to set, as the first pre-improvement evaluation indicator" recites "the respective data points" which lacks antecedent basis.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-5 and 9-10 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter; 
When considering subject matter eligibility under 35 U.S.C. 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter.  If the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), and if so, it must additionally be determined whether the claim is a patent-eligible application of the exception.  If an abstract idea is present in the claim, any element or combination of elements in the claim must be sufficient to ensure that the claim amounts to significantly more than the abstract idea itself.
Step 1: Independent claims 1 (device), 9 (method), and 10 (non-transitory computer-readable medium) and dependent claims 2-5, respectively, fall within at least one of the four statutory categories of 35 U.S.C. 101: (i) process; (ii) machine; (iii) manufacture; or (iv) composition of matter. Claim 1 is directed to a device (i.e. machine), claim 9 is directed to a method (i.e. process), and claim 10 is directed to a non-transitory computer-readable medium (i.e. manufacture).
Step 2A Prong 1: The independent claims are directed toward an operational improvement effect calculation method, comprising: 6Application No.: 16/198,501Docket No.: P181203US00retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: determining whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold, and retrieving, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number; calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data; calculating a first confidence interval, based on the comparison target plant operation data without generating or using a model indicative of characteristics of the plant; calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponding to the first pre-improvement evaluation indicator, based on the first confidence interval; and calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline (Mental Process & Mathematical Concept), which are considered to be abstract ideas (See PEG 2019 and MPEP 2106.05). The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mental Process because the claimed limitations are determining the similarity of the operation condition to the operation condition of the evaluation target plant operation data, which is a judgement and evaluation of the human mind. The Applicant’s claimed limitations are comparing operation condition data, which is a mental process. The steps/functions disclosed above and in the independent claims are directed toward the abstract idea of Mathematical Concept because the claimed limitations are calculating a first post-improvement evaluation indicator and pre-improvement evaluation indicator, a first confidence interval, a first baseline, and a first evaluation result, which is a mathematical calculation. The Applicant’s claimed limitations are performing various calculations to determine the operational improvement effect, which is directed towards the abstract idea of Mathematical Concepts in the form of Mathematical Calculation.
Dependent claims 3-5 is directed to the system calculating an evaluation indicator for confidence calculation; calculating the first baseline by applying the first upper limit width or the first lower limit width to the first pre-improvement evaluation indicator; and calculating a difference between the first post-improvement evaluation indicator and the first baseline as the first evaluation result. This process is similar to the abstract idea noted in the independent claims because they further the limitations of the independent claims which are directed to a mathematical concepts in the form of mathematical calculations. Accordingly, these claim elements do not serve to confer subject matter eligibility to the claims since they are directed to abstract ideas.
Dependent claims 2 and 3 are directed to the system setting an average evaluation indicator and setting a first upper and lower limit width of the first and second confidence interval. These claim elements are considered abstract ideas because they are directed to mental processes in the form of evaluation and judgement. The mental process occurs when various indicators and limits are set by the system. The setting of a value could be executed as an observation and judgement action of the human mind.  The determination of the sufficient number of data points could also be executed as an evaluation of the human mind. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind, then it falls within the “mental processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea.
Step 2A Prong 2: In this application, even if not directed toward the abstract idea, the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number” steps/functions of the independent claims would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and merely adds the words to apply it with the judicial exception. Also, the claimed “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process” would not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
In addition, dependent claims 2-5 further narrow the abstract idea and dependent claims 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because receiving/storing data and displaying data merely add insignificant extra-solution activity and the claimed “similar data retrieval unit” which do not account for additional elements that integrate the judicial exception (e.g. abstract idea) into a practical application because the claimed structure merely adds the words to apply it with the judicial exception and mere instructions to implement an abstract idea on a computer (See PEG 2019 and MPEP 2106.05). 
The claimed “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process” are recited so generically (no details whatsoever are provided other than that they are general purpose computing components and regular office supplies) that they represent no more than mere instructions to apply the judicial exception on a computer. These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technological environment of a computer. Even when viewed in combination, the additional elements in the claims do no more than use the computer components as a tool. There is no change to the computers and other technology that is recited in the claim, and thus the claims do not improve computer functionality or other technology (See PEG 2019).
Step 2B: When analyzing the additional element(s) and/or combination of elements in the claim(s) other than the abstract idea per se the claim limitations amount(s) to no more than: a general link of the use of an abstract idea to a particular technological environment and merely amounts to the application or instructions to apply the abstract idea on a computer (See MPEP 2106.05 and PEG 2019). Further, method claim 9; medium claim 10; and System claims 1-5 recite “An operational improvement effect calculation”, “a similar data retrieval unit”, “a confidence interval calculation unit”, “a baseline calculation unit”, “an evaluation calculation unit”; “A non-transitory computer-readable medium that stores therein a program for causing a computer to execute a process”; however, these elements merely facilitate the claimed functions at a high level of generality and they perform conventional functions and are considered to be general purpose computer components which is supported by Applicant’s specification in Paragraphs 0118 and 0119 and Figure 1. The Applicant’s claimed additional elements are mere instructions to implement the abstract idea on a general purpose computer and generally link of the use of an abstract idea to a particular technological environment. Also, the above “retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant, wherein an operating condition of the plant becomes different after performing the improvement measure to the plant and wherein the step of retrieving further comprises: retrieving, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number” steps/functions of the independent claims would not account for significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art. When viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself. 
In addition, claims 2-5 further narrow the abstract idea identified in the independent claims and present no additional elements that provide significantly more.  The Examiner notes that the dependent claims merely further define the data being analyzed and how the data is being analyzed. Similarly, claim 2 additionally recite “retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data” which do not account for additional elements that amount to significantly more than the abstract idea because receiving data and displaying/presenting data (See MPEP 2106.05) have been identified as well-known, routine, and conventional steps/functions to one of ordinary skill in the art and the claimed “similar data retrieval unit” which do not account for additional elements that amount to significantly more than the abstract idea because the claimed structure merely amounts to the application or instructions to apply the abstract idea on a computer and does not move beyond a general link of the use of an abstract idea to a particular technological environment (See MPEP 2106.05). The additional limitations of the independent and dependent claim(s) when considered individually and as an ordered combination do not amount to significantly more than the abstract idea.  The examiner has considered the dependent claims in a full analysis including the additional limitations individually and in combination as analyzed in the independent claim(s). Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5 and 9-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Drees (U.S 2016/0379319 A1) in view of Bhutani (U.S 2013/0185120 A1) in view of Zeng (U.S 2014/0297357 A1).
Claim 1
Regarding Claim 1, Drees discloses the following:
An operational improvement effect calculation device comprising a processor configured to implement [see at least Paragraph 0052 for reference to a system or device configured to calculate energy expended by the building HVAC system; Paragraph 0056 for reference to the BMS computer system including a processing circuit including a processor and memory; Figure 1C and related text regarding item 252 ‘processor’] 
a similar data retrieval unit configured to retrieve, from inputted plant operation data relating to operations of a plant comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing] 
and the similar data retrieval unit being configured calculate a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’]  
a confidence interval calculation unit configured to calculate a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
a baseline calculation unit configured to calculate a first baseline without generating or using the model, the first baseline being a reference when comparing the first post-improvement evaluation indicator and the first pre- improvement evaluation indicator and corresponding to the first pre-improvement evaluation indicator based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy] 
an evaluation calculation unit configured to calculate a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended] 
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant; an operating condition of the plant becomes different after performing the improvement measure to the plant, wherein the similar data retrieval unit is configured to: determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number.
 However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number.
However, Zeng discloses the following:
the similar data retrieval unit determine whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 2
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 2, Drees discloses the following:
the similar data retrieval unit is configured: to retrieve the comparison target plant operation data which includes a designated number of data points, based on a distance between the evaluation target plant operation data and each data point of the plant operation data [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0059 for reference to the Baseline calculation module including a data clean-up module which receives data from the data retriever and pre-filters the data to discard or format bad data to determine whether the data is reliable, in correct format, is or includes a statistical outlier, and whether or not the data should be discarded] 
to set, as the first pre-improvement evaluation indicator, an average evaluation indicator obtained by averaging evaluation indicators of the respective data points of comparison target plant operation data [see at least Paragraph 0065 for reference to the system including an Exponentially Weighted Moving Average (EWMA) control module that monitors the difference between the predicted and measured consumption data; Paragraph 0070 for reference to the data clean-up module that includes an integrator or average to smooth noisy data (e.g., a varying number of occupants in the building area)] 
Claim 3
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 3, Drees discloses the following:
the confidence interval calculation unit is configured: to calculate an evaluation indicator for confidence interval calculation corresponding to each data point of the comparison target plant operation data and to calculate the first confidence interval of each of the calculated evaluation indicators for confidence interval calculation [see at least Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range for example the energy savings result from within a building] 
to set, as a first upper limit width of the first confidence interval, a difference between an upper limit value of the first confidence interval and the first pre-improvement evaluation indicator [see at least Paragraph 0190 for reference to the Uncertainty calculator being configured to computer the upper confidence bounds (UCB) associated with energy savings; Paragraph 0217 for reference to the upper confidence bound being calculated and compared to the cumulative target savings] 
to set, as a first lower limit width of the first confidence interval, a difference between a lower limit value of the first confidence interval and the first pre-improvement evaluation indicator [see at least Paragraph 0190 for reference to the Uncertainty calculator being configured to computer the lower confidence bounds (LCB) associated with energy savings; Paragraph 0217 for reference to the lower confidence bound being calculated and compared to the cumulative target savings]
Claim 4
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 4, Drees discloses the following:
the baseline calculation unit is configured to calculate the first baseline by applying the first upper limit width or the first lower limit width to the first pre-improvement evaluation indicator, according to an evaluation indicator of the plant indicated by the first post-improvement evaluation indicator [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
Claim 5
While the combination of Drees, Bhutani, and Zeng disclose the limitations above, regarding Claim 5, Drees discloses the following:
the evaluation calculation unit is confirmed to calculate a difference between the first post-improvement evaluation indicator and the first baseline, as the first evaluation result [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
Claim 9
Regarding Claim 9, Drees discloses the following:
An operational improvement effect calculation method, comprising [see at least Paragraph 0008 for reference to the method of determining the end of the measurement and verification period of a building management system which includes calculating for a plurality of periods, a least amount of energy savings resulting from energy conservation measures in a building] 
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’] 
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponding to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy; Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range]
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant. It also does not disclose an operating condition of the plant becomes different after performing the improvement measure to the plant such that the comparison target plant operation data having a similarity of the operating condition to the operating condition of the evaluation target plant operation data is retrieved, the similarity being higher than a threshold.
However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016). 
Claim 10
Regarding Claim 10, Drees discloses the following:
A non-transitory computer-readable recording medium that stores therein a program for causing a computer to execute a process, the process comprising [see at least Paragraph 0243 for reference to embodiments of the present disclosure include program products comprising machine-readable media for carrying or having machine-executable instructions or data structures] 
retrieving, from inputted plant operation data relating to operations of a plant, comparison target plant operation data which includes more than one plant operation data points similar to a plant operation indicated by evaluation target plant operation data which is plant operation data of an evaluation target after performing the improvement measure to the plant [see at least Paragraph 0048 for reference to the process including using the data obtained to calculate and select a set of variables significant to energy usage in the building; Paragraph 0080 for reference to the Baseline generation module that is configured to use the PSLR module to perform PSLR of the data and stepwise regression module to determine the predictor variables and to eliminate insignificant variables; Paragraph 0082 for reference to the stepwise regression algorithm being configured to add or remove predictor variables from a set for further analysis in a systematic way using statistical hypothesis testing]
calculating a first post-improvement evaluation indicator based on the evaluation target plant operation data and a first pre-improvement evaluation indicator based on each data point of the comparison target plant operation data without generating or using a model indicative of characteristics of the plant [see at least Paragraph 0047 for reference to the process retrieving historical building and building environment data from a pre-retrofit period and input variable retrieved including both controllable variables (i.e., variables that may be controlled by a user such as occupancy of an area and space usage) and uncontrollable variables (e.g., outdoor temperature, Solar intensity and duration, humidity, other weather occurrences, etc.); Paragraph 0048 for reference to the process calculating and selecting a set of variables significant to energy usage in the building; Figure 1A and related text regarding item 104 ‘Use Historical Building and Building Environment Data to Select a Set of 104 Variables Significant to Energy Usage in the Building (e.g., occupancy, Space usage, occupancy hours, Outdoor air temperature, humidity, Solar intensity, degree days, etc.)’] 
calculating a first confidence interval, based on the comparison target plant operation data [see at least Paragraph 0204 for reference to the process including calculating the lower confidence bound (LCB) which can be described as the least amount of energy savings (for a given confidence level) resulting from energy conservation measures in a building; Paragraph 0204 for reference to the upper confidence bound (UCB) being calculated as the greatest amount of energy savings (for a given confidence level) resulting from energy conservation measures]
calculating a first baseline without generating or using the model, the first baseline being a reference when comparing the first post- improvement evaluation indicator and the first pre-improvement evaluation indicator and corresponding to the first pre-improvement evaluation indicator, based on the first confidence interval [see at least Paragraph 0065 for reference to different or additional control modules may implement or include statistical process control approaches other than or in addition to EWMA to provide baseline validation features; Paragraph 0085 for reference to conventional baseline energy calculations being used such as ordinary least squares regression; Paragraph 0086 for reference to PCR or RR being used in addition to ordinary least squares regression to calculate baseline energy; Paragraph 0199 for reference to the Baseline calculation module including an uncertainty module that is configured to collect and store data relating to potential sources of error; Paragraph 0201 for reference to the process including setting a confidence level which is a statistical description of the probability that an estimated value exists within a certain range] 
calculating a first evaluation result on the plant, based on the first post-improvement evaluation indicator and the first baseline [see at least Paragraph 0205 for reference to the process including comparing the LCB to the cumulative target savings which indicates whether or not the contractually specified (otherwise target) savings are being realized at a particular confidence level; Paragraph 0209 for reference to the process including alerting the user that the M&V period may end and the system outputting an indication that the M&V period has ended]
While Drees discloses the limitations above, it does not disclose retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant. It also does not disclose an operating condition of the plant becomes different after performing the improvement measure to the plant such that the comparison target plant operation data having a similarity of the operating condition to the operating condition of the evaluation target plant operation data is retrieved, the similarity being higher than a threshold.
However, Bhutani discloses the following:
retrieving, from inputted plant operation data relating to operations of a plant before performing an improvement measure to the plant [see at least Paragraph 0015 for reference to the system including: a) means to obtain design data (e.g., any data input device); b) one or more data processors for processing historical operating data or current operating data or both prior to f) an estimation module for performing estimation for improvement through maintenance or operation or both]
an operating condition of the plant becomes different after performing the improvement measure to the plant [see at least Paragraph 0022 for reference to estimation of potential for improvement through maintenance is performed and after then the performance at an equipment level is evaluated for effecting equipment level benchmarking pertaining to the plant] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the retrieval of plant operation data of Drees to include plant operation data prior to the implementation of an improvement and the corresponding threshold comparison method of Bhutani. Doing so would allow for due consideration of plant design for benchmarking, which addresses the inefficient performance of the plant/equipment completely, as stated by Bhutani (Paragraph 0005).

While the combination of Drees and Bhutani disclose the limitations above, they do not disclose the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold and retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number.
However, Zeng discloses the following:
the similar data retrieval unit determines whether inputted plant operation data has a similarity of the operating condition to the operating condition of the evaluation target plant operation data, the similarity being higher than a threshold [see at least Paragraph 0020 for reference to the recommendation of a production plan including calculating a similarity score between an incoming order and each historical order and determining from the similarity score whether exceeds a similarity threshold; Paragraph 0029 for reference to the product planning recommender program receiving an incoming order from a customer, provide a list of historical orders and production plans to production manager, and admit a selected production plan to print production factory to fulfill the incoming order; Paragraph 0034 for reference to the similarity module causing the processor to implement a similarity matching algorithm that calculates a similarity score between an incoming order and each historical order]
retrieve, in descending order of the similarity, the inputted plant operation data having the similarity higher than the threshold as the comparison target plant operation data, the number of the retrieved inputted plant operation data having the similarity higher than the threshold being a predetermined number [see at least Paragraph 0046 for reference to the production manager electing to accept the historical production plan corresponding with the highest similarity score as the plan to use for fulfilling the incoming order; Paragraph 0044 for reference to the product planning recommender including a recommender module that comprises a plan recommender module which selects the most similar historical orders on the list based on their calculated similarity scores, and arranges on the list from highest to lowest score, with the highest scored historical order being at the top of the list; Paragraph 0049 for reference to the production planning recommender not providing a list of similar historical orders if the calculated similarity scores are too low to overcome a similarity score threshold] 
Before the effective filing date, it would have been obvious to one of ordinary skill in the art to modify the similar data retrieval unit configuration of Drees to include the comparison target data determination method utilizing thresholds of Zeng. Doing so would improve on prior methods of production planning, in general, through a self-learning, dynamic solution that provides production planning automation for any type of incoming order, as stated by Zeng (Paragraph 0016).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
DOCUMENT ID
INVENTOR(S)
TITLE
US 2018/0231967 A1
Cohen et al.
System and Method For Providing Optimization Or Improvement Measures For One Or More Buildings
US 2018/0330300 A1
Runkana et al.
METHOD AND SYSTEM FOR DATA-BASED OPTIMIZATION OF PERFORMANCE INDICATORS IN PROCESS AND MANUFACTURING INDUSTRIES


Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ELIZABETH GAVIN whose telephone number is (571)270-7019. The examiner can normally be reached M-F 7:30-4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Epstein can be reached on 571-270-5389. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRISTIN E GAVIN/Examiner, Art Unit 3683